Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/20 is being considered by the examiner.
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
In claims 1 and 13, "with a plurality of optics" should be corrected to __and including a plurality of optics__; similarly, "each optic" to __each of the plurality of optics__.
Cited Prior Art
The following references are cited as either part of the rejections presented below or as pertinent art of record. Applicant is kindly invited to review them prior replying to this action. 
KANAYAMA (US 10400974), QIU (US 2022/0065416), JI (US 2015/0377453), MILLER (US 7156542), MOCHIZUKI (US 8342723), MCWITHEY (US 10023103), SUGIMOTO (US 2005/0068782).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI in view of JI and QIU.
Regarding claim 13, MOCHIZUKI discloses a lighting assembly (FIG.s 1-8) comprising: a housing (such as 12 FIG. 1) defining a cavity with a forward opening formed opposite a rearward side along a longitudinal axis; a plurality of light sources (see 32 FIG. 1) supported by the housing at the rearward side; a first optic (34, 44 FIG. 1) supported by the housing and including a plurality of optics, each optic aligned with one of the plurality of light sources to direct light from the aligned light source within the housing; and a second lens (such as 14 FIG. 1) disposed at the forward opening of the housing to receive the directed light and generate an illumination pattern; a processor (FIG. 2) programmed to: receive input indicative of at least one of an external environment and vehicle controls (see 52-56 FIG. 2); select a high-beam mode or a low-beam mode based on the input (col. 6 line 42-45); and activate at least one of the plurality of light sources to generate the illumination pattern based on the selected mode (operationally required).
MOCHIZUKI does not explicitly show a rearward opening of the housing, such that the light sources are disposed within the rearward opening, the first optic being a lens, each optic of the first optic collimating the light from the aligned light source, such that the second lens receives the collimated light, and the second lens being disposed within the forward opening. 
JI teaches a rearward opening of the housing (40 FIG.s 1 and 2), such that the light sources (1 FIG.s 1 and 2) are disposed within the rearward opening, a first optic (2 FIG.s 1 and 2), and the second lens (30 FIG.s 1 and 2) being disposed within the forward opening. 
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate a rearward opening and second lens, such as taught by JI, with the housing of MOCHIZUKI in order to achieve a desired structural modularity for the assembly. 
QIU (FIG.s 1-55) teaches each optic (21 FIG. 12) of the first lens (2 FIG. 7) collimating the light from the aligned light source (see ¶[0117] and FIG.s 1-31).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate optics, such as taught by QIU, with the assembly of MOCHIZUKI in order to achieve a desired illumination profile and light coupling efficiency. 
Although the prior art does not explicitly recite the mode selection, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the low and high beams selecting switch of MOCHIZUKI as functionally and structurally equivalent of the claimed received input, and absent any significant structural details of the selectable modes in the claim language, any modification or alteration of this feature to perform the same function is within the ordinary skills in the art. 
Claim 1 includes a broader scope than that of claim 13, and all the limitations of claim 1 are also required by claim 13, therefore, claim 1 is rejected similar to claim 13 above. Regarding the material of the lens, absent persuasive evidence that the claimed material is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known and workable material for the lens, such as glass, in order to optimize the optical modularity and structural durability of the lens for the intended operation of the assembly. 
Regarding claims 2 and 14, absent persuasive evidence that the claimed shape is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to provide the first lens with a base having a forward side and a rearward side, such that the rearward side disposed over and spaced longitudinally apart from the plurality of light sources and the plurality of optics each extend from the forward side of the base, in order to simplify the assembling process and improve the structural integrity of the assembly. 
Regarding claims 3 and 15, QIU further teaches the rearward side of the base forms an input for the plurality of optics (structurally evident of FIG. 13).
The motivation to combine is same as above. 
Regarding claim 4, QIU further teaches the first lens is formed of at least one of a borosilicate glass, a soda-lime glass, and a crystal glass (¶[0145]) to accommodate prolonged exposure to ultraviolet light.
 It would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known and workable material for the lens, such as crystal glass, in order to optimize the optical characteristics and structural durability of the lens for the intended operation of the assembly. 
Regarding claims 5 and  16, QIU further teaches the second lens (3 FIG.s 6, 7 and 26) further comprises: an input surface longitudinally spaced apart from the first lens at a first focal length to receive the collimated light; and an output surface to project the received collimated light at a second focal length to form the illumination pattern.
The motivation to combine is same as above. 
Regarding claims 6 and 17, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to include a series of vertically extending segments with the second lens, in accordance to a preferred illumination characteristics of the assembly, such that that they extend from the output surface to smooth out the illumination pattern, in order to improve the uniformity of illumination as it is known in the state of the art. 
Regarding claim 7, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to pick any known and workable material for the lenses, such that the second lens is formed of a polymer, in order to optimize the lens for its intended purpose.
Regarding claim 8, QIU further teaches each optic of the plurality of optics is axially aligned with one of the plurality of light sources (structurally evident).
The motivation to combine is same as above. 
Regarding claims 9 and 18, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a heatsink with the rear side of the housing, such that the housing comprises a rearward face defining the rearward opening, the lighting assembly further comprising: a heat sink with a plate having a forward side mounted to the rearward face of the housing and a plurality of fins extending from a rearward side of the plate, in order to improve the heat dissipation efficiency of the assembly as it is known in the state of the art. 
Regarding claim 10, MOCHIZUKI further discloses  a controller (FIG. 2) configured to: receive input indicative of at least one of an external environment and vehicle controls (see 52-56 FIG. 2); select a high-beam mode or a low-beam mode based on the input (col. 6 line 42-45); and activate at least one of the plurality of light sources to generate the illumination pattern based on the selected mode (operationally required).
Regarding claim 11, MOCHIZUKI further discloses selecting, in addition to the selected high-beam mode or low-beam mode, at least one of a turning mode (evident of FIG.s 4, 6 and 8), a glare-free mode, an object illumination mode, a direction assistance mode, a speed-intensity control mode, an on-road mode, and an off-road mode; and activating at least one of a plurality of light sources to generate the illumination pattern based on the selected modes.
Regarding claim 12, MOCHIZUKI in view of JI and QIU further discloses a lighting system comprising: first and second lighting assemblies, each being the light assembly, to mount to a front left portion of a vehicle and to a front right portion of the vehicle, wherein the first lighting assembly and the second lighting assembly collectively provide the illumination pattern (evident).
Claim(s) 91 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOCHIZUKI in view of QIU.
Regarding claim 19, MOCHIZUKI discloses the associated structure for a method for illumination (FIG.s 8) comprising: receiving input indicative (evident of 52-56 FIG. 2) of at least one of an external environment and vehicle controls; selecting (operationally required) at least one mode based on the input, wherein the at least one mode includes a high-beam mode or a low-beam mode (evident of col. 2 line 1-11); and activating at least one of a plurality of light sources (operationally required) in a light assembly to generate light, and then through another lens to project the collimated light to generate an illumination pattern based on the selected mode (evident of FIG.s 3-8).
MOCHIZUKI does not explicitly show the generating light being through a plurality of axially aligned collimators.
QIU (FIG.s 1-55) teaches generating light through a plurality of axially aligned collimators (see ¶[0117] and FIG.s 1-31).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate optics, such as taught by QIU, with the assembly of MOCHIZUKI in order to achieve a desired illumination profile and light coupling efficiency. 
Although the prior art does not explicitly recite the modes, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized the low and high beams, inclination during turning conditions of MOCHIZUKI as functionally and structurally equivalent of the claimed selectable modes, and absent any significant structural details of the selectable modes in the claim language, any modification or alteration of this feature to perform the same function is within the ordinary skills in the art. 
Regarding claim 20, MOCHIZUKI further discloses selecting, in addition to the selected high-beam mode or low-beam mode, at least one of a turning mode (evident of FIG.s 4, 6 and 8), a glare-free mode, an object illumination mode, a direction assistance mode, a speed-intensity control mode, an on-road mode, and an off-road mode; and activating at least one of a plurality of light sources to generate the illumination pattern based on the selected modes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty, can be reached via email rajarshi.chakraborty@uspto.gov or by phone 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875